PER CURIAM.
Appeal from, an -order of the -municipal court of the city of Minneapolis denying defendant’s -motion to set aside the service of the summons.
The action was brought to recover for the lo-ss in transit of portions -of shipments of grain -made -by plaintiff from Riverdale, Michigan, to Toledo, O'hi-o, and Baltimore, Maryland, over defendant’s line of railway and the lines of connecting -carriers. Service was made upon defendant’s agent, engaged in this state in the solicitation of freight traffic over its lines. Defendant neither owns nor operates a railway in this state and has no office or place of business therein other than a roo-m in an office building in Minneapolis occupied -by its soliciting agent.
The causes -of action pleaded did not arise in this state, but grew out of the transportation of plaintiff’s property in interstate commerce between other states. The appeal presents no questions which we have not already decided u-p-on substantially the same state of facts. Rishmiller v. Denver & R. G. R. Co. 134 Minn. 261, 159 N. W. 272; Farmers’ Co-op. Equity Co. v. Payne, 150 Minn. 534, 186 N. W. 130, and other cases cited therein. We understand that one of these cases has now been taken to the Supreme ■Court of the United States. Unless and until that court holds that our previous rulings were erroneous, we shall continue t-o- adhere to them.
Order affirmed.